September 30, 2009 Mr. Rufus Decker United States Securities and Exchange Commission treet, NE – Stop 4631 Washington, D.C. 20549-4531 RE: Forms10-K and 10-K/A for the fiscal year ended December 31, 2008 Form10-Q for the periods ended March 31, 2009 and June 30, 2009 File No. 0-52773 Dear Mr. Decker: On behalf of KL Energy Corporation (the “Company”), I respond to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in your letter dated September 16, 2009 to the undersigned (the “Comment Letter”), with respect to the following documents filed with the Commission: · Form10-K and Form10-K/A for Fiscal Year Ended December 31, 2008, filed with the Commission by the Company on March 30, 2009, respectively · Form10-Q for the Fiscal Quarter Ended March 31, 2009, filed with the Commission by the Company on May 15, 2009 · Form10-Q for the Fiscal Quarter Ended June 30, 2009, filed with the Commission by the Company on August 14, 2009 The headings and numbered items of this letter correspond to the headings and numbered items contained in the Comment Letter. For the convenience of the Staff, each of the comments from the Comment Letter is restated in boldprior to the Company’s response. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2008 General 1. Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like. These revisions should be included in your future filings. See below for the Company’s responses. 306 East Saint Joseph Street, Suite 200Rapid City, South Dakota57701 605.718.0372Fax 605.718.1372 www.klenergycorp.com Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operation, page 29 Critical Accounting Policies and Estimates, page 29 Long-Lived Assets, page 29 2. You assess the realizable value of long-lived assets for potential impairment at least annually or when events and circumstances warrant such a review. In assessing the recoverability of long-lived assets, you make assumptions regarding estimated future cash flows and other factors to determine the fair value of the respective assets. Given that property, plant, and equipment represents 76% of your total assets at December 31, 2008 and 79% of your total assets at June 30, 2009, please expand your disclosures to provide additional insight on your considerations of whether property, plant, and equipment could be impaired. Please disclose how you determine when long-lived assets should be tested for impairment, including what types of events and circumstances indicate impairment, and how frequently you evaluate for these types of events and circumstances. Please discuss the significant estimates and assumptions used to determine estimated future cash flows and fair value, including what consideration you gave to your repeated losses as well as net cash used in operating activities. Highlighted below is a breakdown of the Company’s net property, plant and equipment between our majority-owned subsidiary, Western Biomass Energy or WBE, and other locations: 12/31/08 3/31/09 6/30/09 Western Biomass Energy Plant and plant equipment Other Gross Fixed Assets Accumulated depreciation ) ) ) Net Fixed Assets % of total 97
